Atkinson, J.
A court of equity will not interfere with the discretionary action of the State Highway Board acting under the act of 1919 (Acts 1919, p. 248) and the act of 1921 (Acts 1921, p. 199) in designating and locating a State-aid road within the sphere of their legally delegated powers, unless such action is arbitrary and amounts to an abuse of discretion. Jackson v. State Highway Department, 164 Ga. 434 (4) (138 S. E. 847), and cit.; Town of Camak v. State Highway Board, 166 Ga. 359 (143 S. E. 367). Applying the foregoing principle, the petition in this case for injunction to prevent the location of a State-aid road failed to allege a cause of action, and the judge did not err in dismissing the petition on general demurrer.

Judgment affirmed.


All the Justices concur.